Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3, 9, 10, 12 and 15 - 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murasaki, US 2002/0069495.
Regarding Claim 1, Murasaki discloses a fastener comprising: a backing 2 having a length, a width, and a thickness; and rows of rail segments 3 and rows of posts 4 protruding perpendicularly from the backing (2), wherein the rows of rail segments and rows of posts alternate (figure 1);
wherein each of the rail segments (3) has a base portion attached to the backing (2) and only one cap portion 3b distal from the backing (2), wherein the cap portion (3b) has a cap width that is greater than a width of the base portion (see figures 1 and 2), wherein the cap portion (3b) overhangs the base portion on opposing sides 3d, wherein a number of (three) posts (4) in one of the rows of posts (4) is more than a number of (two) rail segments (3) in one of the rows of h that is no greater than a height H of the rail segments (3) and a length (see figure 1) that is different from the length of the rail segments (3).
Regarding Claim 2, Murasaki discloses the fastener of claim 1, wherein the length of the base portion of the rail segments (3) is greater (see figures 1 and 2) than a length of the posts (4).
Regarding Claim 3, Murasaki discloses the fastener of claim 1, wherein the number of (three) posts (4) in one of the rows of posts (4) is at least 1.5 times the number of (two) rail segments (3) in one of the rows of rail segments (3). 
Regarding Claim 9, Murasaki discloses the fastener of claim 1, wherein the post (4) has a base attached to the backing (2) and a distal tip, wherein the distal tip has a cross-sectional area that is less than or equal to a cross-sectional area of the base (see figure 2).
Regarding Claim 10, Murasaki discloses the fastener of claim 1, wherein the cap portion (3b) overhangs the base portion on all sides (the opposing sides).
Regarding Claim 12, Murasaki discloses the fastener of claim 1, wherein the fastener has (see figure 1) at least three of the rows of rail segments (3) alternating with at least three of the rows of posts (4).
Regarding Claim 15, Murasaki discloses a fastening system comprising first and second fastener members (engaging elements), wherein at least one of the first or second fastener members comprises the fastener of claim 1 (so that the fastener members are securely engaged with each other by pressure).

Regarding Claim 17, Murasaki discloses a fastening system comprising first and second fastener members (engaging elements), wherein each of the first and second fastener members comprises the fastener of claim 1 (so that the fastener members are securely engaged with each other by pressure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 - 8, 11, 13, 14 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murasaki, US 2002/0069495.
Regarding Claim 4, Murasaki discloses the fastener of claim 2 except for wherein the length of the base portion of the rail segments (3) is at least two times the length of the posts (4) since the drawings (see figure 1) are not to scale. However, it would have been obvious to one of ordinary skill in the art to modify the lengths to have a ratio as claimed since the general concept of providing the base portion length being larger than the post length has been set 
Regarding Claim 5, Murasaki discloses the fastener of claim 1, except for wherein the thickness of the backing (2) combined with the height of the rail segments (3) is up to 3300 micrometers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to consider a known (combined) height for surface fasteners for up to the claimed 3300 micrometers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 6, Murasaki discloses the fastener of claim 1, except for wherein each of the posts (4) has at least one of a height-to-width aspect ratio that is at least 1.5:1 or a height-to-length aspect ratio that is at least 1.5:1. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the height-to-width or the height-to-length ratio as claimed since the general concept of providing the heights, widths and lengths of the posts (4) has been set forth in the prior art and a modification of such values is within the level of ordinary skill in the art. 
Regarding Claim 7, Murasaki discloses the fastener of claim 1, except for wherein the posts (4) have a lower bending stiffness than the rail segments (3). However, Murasaki discloses the length of the base portion of the segments (3) is greater than the length of the posts (4) as shown in the figure 1. Therefore, it k of the posts (4) to be less than the stiffness of the segments (3) since the length of the base portion of the segment (3) is greater. 
Regarding Claim 8, Murasaki discloses the fastener of claim 1, except for wherein the height (h) of the posts (4) is up to 95 percent of the height (H) of the rail segments (3). Murasaki disclose the height "h" is set to be approximately 60 percent (paragraph [0055]) of the height "H". It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the height (h) to height (H) ratio to be up to 95 percent since the general concept of providing the h/H ratio has been set forth in the prior art and a modification of such values is within the level of ordinary skill in the art. 
Regarding Claim 11, Murasaki discloses the fastener of claim 1, except for wherein a shortest distance between one of the posts (4) and one of the base portions of the rail segments (3) in adjacent rows is substantially the same as the cap width. However, it would have been obvious to one of ordinary skill in the art to modify the shortest distance to be the same as the cap width since the general concept of providing the distance between the post and the base portion of the rail segment and its cap width has been set forth in the prior art and a modification of such values is within the level of ordinary skill in the art. 
claim 1. Murasaki does not explicitly disclose a tie layer on a major surface of the backing (2) opposite the rows of rail segments and rows of posts. The examiner takes Official Notice that films, adhesive and tie layers are known materials attached to backings of surface fasteners for bonding. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of Murasaki to include a tie layer on a surface of the backing to provide a good bond of said fastener to a packaging film (bag). 
Regarding Claim 14, Murasaki discloses the fastener of claim 1. Murasaki does not explicitly disclose the fastener attached to a portion of a package. However, Murasaki discloses the surface fastener is suitable for engaging elements that are securely engaged with each other by pressure. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider a package to be attached with a fastener of Murasaki since it is well known in the art that the fastener is used for reclosable bags (packages). 
Regarding Claim 18, Murasaki teaches the fastener of claim 13. Murasaki does not expressly teach wherein the tie layer comprises a polyolefin elastomer. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider polyolefin elastomer as the material selection for the tie layer, since it has been held to be within the In re Leshin, 125 USPQ 416.
Regarding Claim 19, Murasaki discloses the fastener of claim 1, except for wherein the number of posts in one of the rows of posts (4) is at least twice the number of rail segments in one of the rows of rail segments (3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the number of posts (4) to be at least twice the number of rail segments (3), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 20, see the rejection of claim 5 above with regards to the thickness being up to 800 micrometers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./          Examiner, Art Unit 3677                                                                                                                                                                                              

/VICTOR D BATSON/          Supervisory Patent Examiner, Art Unit 3677